Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,522,914 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Regarding claims 29, 47-48 with reference to the claim amendment, Applicant argues;
[Support for the amendment may be found at first partial paragraph on page 16 of the specification, as originally filed, which states that the "harmonic suppressed patch antenna 

embodiment in which a ferrite core is located in whole between the feedline and the reflector ground plane. Figs. 9 and 11 each shows an embodiment in which the ferrite core is located in 
part between the feedline and the reflector ground plane. 
Although different in scope, independent claim 47 is amended to recite similar limitations as those in claim 29. Withdrawn claim 48 is also amended to recite similar limitations as those in claim 29. No new matter is added].

The Examiner respectfully disagrees;

The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that the newly added limitation is nebulous because; according to a plain meaning of dictionary, an “integrated” means two elements combined and becoming one element. In this case, the ferrite cores are coupled together and they are integrated with the feed line not the patch. Furthermore, the word integrated is contradicting the word coupling which are recited in the claim. 
Applicant’s figures 1-5 shows that the ferrite cores are coupled to each other and to the patch antenna and does not show that the two elements of the patch and the ferrite cores are integrated. Applicant’s figures 6-8 shows the elements from a side view. 
Moreover, page 16 of Applicant’s specification recites that the whole elements together is integrated not only the patch and ferrite cores. Moreover, the whole structure active integrated antenna applications which is not integrating two elements of the patch and the ferrite core only. 

Regarding claims 29 and 47 with reference to the How and Johnson references, Applicant argues;
[Previously, Applicant has noted that Johnson failed to disclose the limitation, "wherein each of the first ferrite core and the second ferrite cores is coupled to the dielectric substrate proximal to the feedline." In the Office Action of October 5, 2020, and again in the Advisory Action of December 11, 2020, the examiner stated, "the limitation "couple" is interpreted as "near" under broadest reasonable interpretation." Page 4 of the Advisory Action. 
To expedite examination, Applicant has amended claim 29 to recite that "each of the first ferrite core and the second ferrite core is integrated to the patch antenna in being coupled to, so as to contact, the dielectric substrate." The amendment first makes clear that the term "coupled" requires the ferrite core to contact the dielectric substrate. In addition, claim 29 is amended to recite, that the ferrites cores are integrated into the patch antenna in being "located, in whole or in part, between the feedline and the reflector ground plane." 
In contrast, Johnson discloses a directional antenna that is mounted to a car head mount. Johnson, Fig. 4 (reproduced below) shows the car head mount clearly not being located between into the elements of the directional antenna to be integrated therein, as analogously recited in claim 29].

The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that the secondary reference, Johnson, teaches the amended limitation as addressed in the rejection below and under 112(b). In this case, the Examiner deems that figures 1 and 4 of Johnson teaches that;
an array of two or more ferrite cores, including a first ferrite core and a second ferrite core 68, wherein each of the first ferrite core and the second ferrite core is 
ii) located, in whole or in part, between the feedline and the reflector ground plane (each of the ferrite cores 68 located between feed line 28 and reflector 18).
Even though the primary reference, How, discloses all the limitation except for the ferrite cores around the feed line, the whole structure or antenna 10 of Johnson is deemed as an integrated structure in the same manner as applicant’s antenna 100 because the antenna 10 comprises similar elements as Applicant’s antenna. In this case, element 32 is deemed as a dielectric substrate and the ferrite cores 68 and the feed line 28 are on the substrate when viewed from a direction perpendicular to the substrate 32. Element 16 is an antenna and element 18 is a ground plane. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, Applicant recites “wherein each of the first ferrite core and the second ferrite core is integrated to the patch antenna in being i) coupled to, so as to contact, the dielectric substrate proximal to the feedline in between the first and second horizontal positions and ii) located, in whole or in part, between the feedline and the reflector ground plane”. The limitation renders the claim indefinite because:
1) According to a plain meaning of dictionary, an “integrated” means two elements combined and becoming one element. In this case, the ferrite cores are coupled together and they are integrated with the feed line not the patch. 
2) In this case, the word integrated is contradicting the word coupling which are recited in the claim. 
The Examiner interprets the claims as the ferrite cores are coupled together and to the patch antenna for the purpose of examining. 
In claim 47, Applicant recites “wherein each of the first ferrite core and the second ferrite core is integrated to the patch antenna in being i) coupled, so as to contact, to the dielectric substrate proximal to the feedline in between the first and second horizontal positions and ii) located, in whole or in part, between the feedline and the reflector ground plane”. The limitation renders the claim indefinite because:

2) In this case, the word integrated is contradicting the word coupling which are recited in the claim. 
The Examiner interprets the claims as the ferrite cores are coupled together and to the patch antenna for the purpose of examining. 

Moreover, claim 47 recites the limitation “the patch antenna”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-34, 42, 44-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over How et al. (US 5327148, hereby referred as How) in view of Johnson (US 5999140).
Regarding claim 29,
As best understood, How discloses;
A system comprising (figure 1):

wherein the feedline extends from a first horizontal position on the dielectric substrate to a second horizontal position on the dielectric substrate (the horizontal feed line 18 on the substrate 12 from one position to another). 

How does not disclose;
An array of two or more ferrite cores, including a first ferrite core and a second ferrite core, wherein each of the first ferrite core and the second ferrite core is integrated to the patch antenna in being i) coupled to, so as to contact, the dielectric substrate proximal to the feedline in between the first and second horizontal positions and ii) located, in whole or in part, between the feedline and the reflector ground plane.

However, Johnson teaches (figures 1 and 4);
An array of two or more ferrite cores, including a first ferrite core and a second ferrite core (figures 1 and 4, see the array of two or more of ferrite cores 68), wherein each of the first ferrite core and the second ferrite core is integrated to the patch antenna in being i) coupled to, so as to contact, the dielectric substrate proximal to the feedline in between the first and second horizontal positions (each of the ferrite core 68 is integrated to and surrounding the feed line 28. Furthermore, the ferrite cores 68 are integrated together and they coupled to the substrate 32. Moreover, the Examiner 
ii) located, in whole or in part, between the feedline and the reflector ground plane (each of the ferrite cores 68 located between feed line 28 and reflector 18).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an array of two or more ferrite cores, including a first ferrite core and a second ferrite core, wherein each of the first ferrite core and the second ferrite core is integrated to the patch antenna in being i) coupled to, so as to contact, the dielectric substrate proximal to the feedline in between the first and second horizontal positions and ii) located, in whole or in part, between the feedline and the reflector ground plane, as taught by Johnson, into How in order to provide a low cost, structurally compact and rigid antenna assembly for efficient operation. A further need exists for such an antenna to be sufficiently directive to discriminate against multipath signals in high signal strength areas.

Regarding claim 30,
How does not disclose;
A circuit configured to generate a signal, said signal having one or more harmonic distortions from components of the circuit, wherein the array of two or more ferrite cores are configured to suppress at least one of the one or more harmonic distortions of the signals.


A circuit (see col. 3, lines 7-18; for teaching the transceiver circuit for the electronic device) configured to generate a signal, said signal having one or more harmonic distortions from components of the circuit, wherein the array of two or more ferrite cores are configured to suppress at least one of the one or more harmonic distortions of the signals (figure 4, ferrite cores 68. See Col. 5, lines 24-31).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a circuit configured to generate a signal, said signal having one or more harmonic distortions from components of the circuit, wherein the array of two or more ferrite cores are configured to suppress at least one of the one or more harmonic distortions of the signals, as taught by Johnson, into How in order to provide a low cost, structurally compact and rigid antenna assembly for efficient operation. A further need exists for such an antenna to be sufficiently directive to discriminate against multipath signals in high signal strength areas.

Regarding claim 31,
How does not disclose;
A communication circuit configured to generate a transmission signal, said transmission signal having harmonic distortions at a second and third harmonic frequencies from components of the communication circuit, wherein the two or more ferrite cores are configured to suppress harmonic distortions at the second and the third harmonic frequencies.
However, Johnson teaches;
A communication circuit (see col. 3, lines 7-18; for teaching the transceiver circuit for the electronic device) configured to generate a transmission signal, said transmission signal having harmonic distortions at a second and third harmonic frequencies from components of the communication circuit, wherein the two or more ferrite cores are configured to suppress harmonic distortions at the second and the third harmonic frequencies (figure 4, ferrite cores 68. See Col. 5, lines 24-31).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a communication circuit configured to generate a transmission signal, said transmission signal having harmonic distortions at a second and third harmonic frequencies from components of the communication circuit, wherein the two or more ferrite cores are configured to suppress harmonic distortions at the second and the third harmonic frequencies, as taught by Johnson, into How in order to provide a low cost, structurally compact and rigid antenna assembly for efficient operation. A further need exists for such an antenna to be sufficiently directive to discriminate against multipath signals in high signal strength areas.

Regarding claim 32,
How does not disclose;
Wherein each of the two or more ferrite cores is evenly spaced from one another.


Wherein each of the two or more ferrite cores is evenly spaced from one another (figures 1 and 4, each of the first, third and fifth ferrite cores 68 is evenly spaced from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the two or more ferrite cores is evenly spaced from one another, as taught by Johnson, into How in order to provide a low cost, structurally compact and rigid antenna assembly for efficient operation. A further need exists for such an antenna to be sufficiently directive to discriminate against multipath signals in high signal strength areas.

Regarding claim 33,
How does not disclose;
Wherein the array of two or more ferrite cores further includes a third ferrite core, and wherein the first ferrite core and the second ferrite core are spaced at a first distance, and the second ferrite core and the third ferrite core are spaced at a second distance, the first distance being different from the second distance.

However, Johnson teaches;
Wherein the array of two or more ferrite cores further includes a third ferrite core, and wherein the first ferrite core and the second ferrite core are spaced at a first distance, and the second ferrite core and the third ferrite core are spaced at a second distance, the first distance being different from the second distance (figures 1 and 4, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the array of two or more ferrite cores further includes a third ferrite core, and wherein the first ferrite core and the second ferrite core are spaced at a first distance, and the second ferrite core and the third ferrite core are spaced at a second distance, the first distance being different from the second distance, as taught by Johnson, into How in order to provide a low cost, structurally compact and rigid antenna assembly for efficient operation. A further need exists for such an antenna to be sufficiently directive to discriminate against multipath signals in high signal strength areas.

Regarding claim 34,
How does not disclose;
Wherein each of the two or more ferrite cores of the array comprises the same material.

However, Johnson teaches;
Wherein each of the two or more ferrite cores of the array comprises the same material (figures 1 and 4, each of the first, third and fifth ferrite cores 68).



Regarding claim 42,
How does not disclose;
Wherein at least one of the first ferrite core and the second ferrite core comprises a single unitary structure selected from the group consisting of a pot core, a U-shaped core, an E-shaped core, and a combination thereof.

However, Johnson teaches;
Wherein at least one of the first ferrite core and the second ferrite core comprises a single unitary structure selected from the group consisting of a pot core, a U-shaped core, an E-shaped core, and a combination thereof (see figures 1 and 4, the plurality of ferrite cores 68 which has a pot core shaped and each ferrite core has a hole for surrounding the feed line 28).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein at least one of the first ferrite 

Regarding claim 44,
How does not disclose;
Wherein at least one of the first ferrite core and the second ferrite core completely encompasses the feedline.

However, Johnson teaches;
Wherein at least one of the first ferrite core and the second ferrite core completely encompasses the feedline (figures 1 and 4, the ferrite cores 68 completely encompasses the feedline 28).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein at least one of the first ferrite core and the second ferrite core completely encompasses the feedline, as taught by Johnson, into How in order to provide a low cost, structurally compact and rigid antenna assembly for efficient operation. A further need exists for such an antenna to be 

Regarding claim 45,
How does not disclose;
Wherein each of the first ferrite core and the second ferrite core partially encompasses the feedline.

However, Johnson teaches;
Wherein each of the first ferrite core and the second ferrite core partially encompasses the feedline (figures 1 and 4, the ferrite cores 68 partially encompasses the feedline 28. For example, apportion of the core to one portion of the feedline).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the first ferrite core and the second ferrite core partially encompasses the feedline, as taught by Johnson, into How in order to provide a low cost, structurally compact and rigid antenna assembly for efficient operation. A further need exists for such an antenna to be sufficiently directive to discriminate against multipath signals in high signal strength areas.

Regarding claim 47,
As best understood, How discloses;
An antenna apparatus comprising (figure 1):

wherein the feedline extends from a first horizontal position on the dielectric substrate to a second horizontal position on the dielectric substrate (the horizontal feed line 18 on the substrate 12 from one position to another). 

How does not disclose;
An integrated array of two or more ferrite cores, including a first ferrite core and a second ferrite core, wherein each of the first ferrite core and the second ferrite core is integrated to the patch antenna in being i) coupled, so as to contact, to the dielectric substrate proximal to the feedline in between the first and second horizontal positions and ii) located, in whole or in part, between the feedline and the reflector ground plane.

However, Johnson teaches (figures 1 and 4);
An integrated array of two or more ferrite cores, including a first ferrite core and a second ferrite core (figures 1 and 4, see the array of two or more of ferrite cores 68), wherein each of the first ferrite core and the second ferrite core is integrated to the patch antenna in being i) coupled, so as to contact, to the dielectric substrate proximal to the feedline in between the first and second horizontal positions (each of the ferrite core 68 is integrated to and surrounding the feed line 28. Furthermore, the ferrite cores 68 are integrated together and they coupled to the substrate 32. Moreover, the 
ii) located, in whole or in part, between the feedline and the reflector ground plane (each of the ferrite cores 68 located between feed line 28 and ground plane 18).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an integrated array of two or more ferrite cores, including a first ferrite core and a second ferrite core, wherein each of the first ferrite core and the second ferrite core is integrated to the patch antenna in being i) coupled, so as to contact, to the dielectric substrate proximal to the feedline in between the first and second horizontal positions and ii) located, in whole or in part, between the feedline and the reflector ground plane, as taught by Johnson, into How in order to provide a low cost, structurally compact and rigid antenna assembly for efficient operation. A further need exists for such an antenna to be sufficiently directive to discriminate against multipath signals in high signal strength areas.

Claims 35, 40-41, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over How et al. (US 5327148, hereby referred as How) in view of Johnson (US 5999140) as applied to claim 29 above, and further in view of Puzella et al. (US 6611180, hereby referred as Puzella).
Regarding claim 35,
How and Johnson, as modified, do not disclose;


However, Puzella teaches (figure 2);
Wherein the first ferrite core comprises a first material, and the second ferrite core comprises a second material, the first material being different from the second material (the plurality of ferrite cores 48 on dielectric substrate 42 or plurality of ferrite cores 59 on dielectric substrate 44 as shown in figure 2. Ferrite 52 is different than ferrite 56 as that ferrite 52 is under element 50 but ferrite 56 is above element 57).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first ferrite core comprises a first material, and the second ferrite core comprises a second material, the first material being different from the second material, as taught by Puzella, into How as modified in order to provide feeding for the antenna and in order to provide an antenna system with a better antenna’s characteristics such as improvement of bandwidth and low loss.

Regarding claim 40,
How and Johnson, as modified, do not disclose;
Wherein the first ferrite core comprises: a first member having a first surface and a second surface, the first member being disposed at the dielectric substrate such that 

However, Puzella teaches (figures 2 and 4);
Wherein the first ferrite core comprises: a first member having a first surface and a second surface, the first member being disposed at the dielectric substrate (the plurality of ferrite cores 48 on dielectric substrate 42 or plurality of ferrite cores 59 on dielectric substrate 44. Ferrite cores 48 has a plurality of members 50 and 52. Furthermore, each element or member has a plurality of surfaces) such that the first surface is in contact with the reflector ground plane (See the teaching for coupling the elements to the ground plane in Col. 7, lines 32-45); and a second member coupled to the second surface of the first member to form a continuous structure (second member 50 is forming a continuous structure with the first member 52 and both forming 48).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first ferrite core comprises: a first member having a first surface and a second surface, the first member being disposed at the dielectric substrate such that the first surface is in contact with the reflector ground plane; and a second member coupled to the second surface of the first member to form a continuous structure, as taught by Puzella, into How as modified in order to provide feeding for the antenna and in order to provide an antenna system with a better antenna’s characteristics such as improvement of bandwidth and low loss.

Regarding claim 41,

Wherein at least one of the first ferrite core and the second ferrite core comprises: a first member having a first surface, the first member being disposed at the reflector ground plane such that the first surface is in contact with the dielectric substrate; and a second member coupled to the first surface of the first member to form a continuous structure.

However, Puzella teaches (figures 2 and 4);
Wherein at least one of the first ferrite core and the second ferrite core comprises: a first member having a first surface, the first member being disposed at the reflector ground plane such that the first surface is in contact with the dielectric substrate (one of the plurality of ferrite cores 48 on dielectric substrate 42 or one of the plurality of ferrite cores 59 on dielectric substrate 44. Ferrite cores 48 has a plurality of members 50 and 52. Furthermore, each element or member has a plurality of surfaces which one surface of 52 in contact with the substrate and see the teaching for coupling the elements to the ground plane in Col. 7, lines 32-45); and a second member coupled to the first surface of the first member to form a continuous structure (second member 50 is forming a continuous structure with the first member 52 and both forming 48).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein at least one of the first ferrite core and the second ferrite core comprises: a first member having a first surface, the first member being disposed at the reflector ground plane such that the first surface 

Regarding claim 43,
How and Johnson, as modified, do not disclose;
Wherein each of the first ferrite core and the second ferrite core is embedded in the dielectric substrate.

However, Puzella teaches (figures 2 and 4);
Wherein each of the first ferrite core and the second ferrite core is embedded in the dielectric substrate (the plurality of ferrite cores 48 on dielectric substrate 42 or plurality of ferrite cores 59 on dielectric substrate 44).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the first ferrite core and the second ferrite core is embedded in the dielectric substrate, as taught by Puzella, into How as modified in order to provide feeding for the antenna and in order to provide an antenna system with a better antenna’s characteristics such as improvement of bandwidth and low loss.
Regarding claim 46,
How and Johnson, as modified, do not disclose;
Wherein the feedline of the patch antenna has a serpentine portion proximal to at least one of the first ferrite core and the second ferrite core.

However, Puzella teaches (figures 1-2 and 3);
Wherein the feedline of the patch antenna (patch antenna as taught in Col. 4, lines 43-48) has a serpentine portion (element 84u which has a meander or serpentine shape) proximal to at least one of the first ferrite core and the second ferrite core (on of elements 48 or 59).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the feedline of the patch antenna has a serpentine portion proximal to at least one of the first ferrite core and the second ferrite core, as taught by Puzella, into How as modified in order to provide feeding for the antenna and in order to provide an antenna system with a better antenna’s characteristics such as improvement of bandwidth and low loss.

Claims 36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over How et al. (US 5327148, hereby referred as How) in view of Johnson (US 5999140) as applied to claim 29 above, and further in view of Ryou et al. (US 2012/0119135, hereby referred as Ryou).
Regarding claim 36,
How and Johnson, as modified, do not disclose;
Wherein each of the two or more ferrite cores has permeability and a permittivity characteristics greater than unity.

However, Ryou teaches;
Wherein each of the two or more ferrite cores has permeability and a permittivity characteristics greater than unity (see figures 3 and paragraph [0031] for teaching having a ferrite with permittivity and permeability greater than unity).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the two or more ferrite cores has permeability and a permittivity characteristics greater than unity, as taught by Ryou, into How as modified in order to reduce permittivity and permeability losses to increase efficiency of the antenna and to have an antenna in a wider frequency range.

Regarding claim 38,
How and Johnson, as modified, do not disclose;
Wherein at least one of the first ferrite core and the second ferrite core comprises hexagonal ferrite selected from the group consisting of an M-type hexaferrite, a Y-type hexaferrite, a Z-type hexaferrite, a W-type ferrite composite, an X-type hexaferrite, and U-type hexaferrite.

However, Ryou teaches;
Wherein at least one of the first ferrite core and the second ferrite core comprises hexagonal ferrite selected from the group consisting of an M-type hexaferrite, a Y-type hexaferrite, a Z-type hexaferrite, a W-type ferrite composite, an X-type hexaferrite, and U-type hexaferrite (see paragraph [0003]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein at least one of the first ferrite core and the second ferrite core comprises hexagonal ferrite selected from the group consisting of an M-type hexaferrite, a Y-type hexaferrite, a Z-type hexaferrite, a W-type ferrite composite, an X-type hexaferrite, and U-type hexaferrite, as taught by Ryou, into How as modified in order to increase efficiency of the antenna.

Regarding claim 39,
How and Johnson, as modified, do not disclose;
Wherein the first ferrite core comprises hexagonal ferrite selected from the group consisting of Ba3Co2Fe24O41, BaCo1.4 Zn0.6 Fe16O27, and Ba2Co2Fe12O22.

However, Ryou teaches;
Wherein the first ferrite core comprises hexagonal ferrite selected from the group consisting of Ba3Co2Fe24O41, BaCo1.4 Zn0.6 Fe16O27, and Ba2Co2Fe12O22 (see paragraph [0003]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first ferrite core comprises hexagonal ferrite selected from the group consisting of Ba3Co2Fe24O41, BaCo1.4 Zn0.6 Fe16O27, and Ba2Co2Fe12O22, as taught by Ryou, into How as modified in order to increase efficiency of the antenna.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over How et al. (US 5327148, hereby referred as How) in view of Johnson (US 5999140) as applied to claim 29 above, and further in view of Aizawa (US 2014/0349520).
Regarding claim 37,
How and Johnson, as modified, do not disclose;
Wherein at least one of the first ferrite core and the second ferrite core comprises spinel ferrite selected from the group consisting of a nickel-zinc (Ni-Zn) based ferrite composite, a manganese-zinc (Mn-Zn) based ferrite composite, a nickel-zinc-copper (Ni-Zn-Cu) based ferrite composite, a nickel-manganese-cobalt (Ni-Mn-Co) based ferrite composite, a cobalt (Co) based ferrite, lithium-zinc (Li-Zn) based ferrite composite, and a lithium-manganese (Li-Mn) based ferrite composite.

However Aizawa teaches;
Wherein at least one of the first ferrite core and the second ferrite core comprises spinel ferrite selected from the group consisting of a nickel-zinc (Ni-Zn) based ferrite 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein at least one of the first ferrite core and the second ferrite core comprises spinel ferrite selected from the group consisting of a nickel-zinc (Ni-Zn) based ferrite composite, a manganese-zinc (Mn-Zn) based ferrite composite, a nickel-zinc-copper (Ni-Zn-Cu) based ferrite composite, a nickel-manganese-cobalt (Ni-Mn-Co) based ferrite composite, a cobalt (Co) based ferrite, lithium-zinc (Li-Zn) based ferrite composite, and a lithium-manganese (Li-Mn) based ferrite composite, as taught by Aizawa, into How as modified in order to provide a different material type ferrite cores to support different frequency ranges.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845